ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of criminal nonsupport, § 568.040, RSMo Supp.1993. The court sentenced him in accordance with the jury’s assessment to ninety days in county jail. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).